DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious on the following when considered with other limitations in the claim: wherein the transmitting of the random access preamble comprises: determining priorities with respect to the plurality of control channels supported by the UE, based on a pre-set standard, wherein the priorities are considered when determining a control channel through which the random access preamble is to be transmitted; determining a control channel through which the random access preamble is to be transmitted, based on the determined priorities, when there are two or more control channels where the LBT succeeded from among the plurality of control channels where the LBT for transmitting the random access preamble is performed; and transmitting the random access preamble through the determined control channel.
Claims 19 and 20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious on the following when considered with other limitations in the claim: receiving, from the UE, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464